



Exhibit 10.70
ALICO OVERSEAS PENSION PLAN
January 2009





--------------------------------------------------------------------------------







ALICO OVERSEAS PENSION PLAN
 
 
 
 
 
Article
Page
 
 
 
1.
Definitions
1


 
 
 
2.
Participation
1


 
 
 
3.
Credited Service
1


 
 
 
4.
Continuous Service
2


 
 
 
5.
Benefits
3


 
 
 
6.
Unfunded Plan
13


 
 
 
7.
Participating Companies
13


 
 
 
8.
Administration of the Plan
13


 
 
 
9.
Certain Rights and Limitations
16


 
 
 
10.
Other Provisions
16


 
 
 
11.
Construction
17








--------------------------------------------------------------------------------





1. DEFINITIONS
 
1.01
"Average Final Compensation" shall mean the average annual Compensation of a
Participant during the 3 consecutive years in the last 10 years of his Credited
Service affording the highest such average, or during all of the years of his
Credited Service if less than 3 years.

1.02
"Board of Directors" shall mean the Board of Directors of American Life
Insurance Company, Inc.

1.03
"Break in Continuous Service" shall have the meaning set forth in Section 4.03

1.04
Company" shall mean American Life Insurance Company, Inc. (ALICO) or any
successor by merger, purchase or otherwise, with respect to its Employees who
are Participants.

1.05
"Compensation" shall mean the regular remuneration paid to an Employee for
service rendered to the Company or Participating Company, as applicable,
excluding by way of example and not by way of limitation, any commissions,
premium pay, shift differential, foreign service allowance, bonuses and pay for
overtime or special pay, and excluding the Company's or Participating Company's
cost for any public or private employee benefit plan including this Plan, under
rules uniformly applicable to all Employees similarly situated. Notwithstanding
any other provision of the Plan to the contrary, compensation for personal
services rendered in the United States while a U.S. taxpayer, a resident of the
United States or a green card holder, or while a United States citizen shall not
be recognized as "Compensation" under the Plan.

1.06
"Continuous Service" is used to determine whether a Participant is vested and
shall mean all service as an Employee as provided in Article 4, or since last
becoming an Employee in the event his prior service is disregarded pursuant to
Section 4.03.

1.07
"Credited Service" is used to determine a Participant's benefit and whether a
Participant is eligible for Early Retirement and shall mean service credited
under the Plan as provided in Article 3.

1.08
"Effective Date" shall mean January 1, 1964. With regard to a person who becomes
an Employee by admission of his employer to the Plan on or after January 1,
1964, "Effective Date" shall mean the date of such admission.

1.09
"Employee" shall mean a salaried person who is employed by the Company or a
Participating Company who is not eligible for participation in the American
International Group, Inc. Retirement Plan (and would not be eligible upon
satisfaction of the American International Group, Inc. Retirement Plan age and
service requirements), who is regularly employed on a full time basis by the
Company or a Participating Company outside the United States, and who receives
regular stated compensation other than hourly or pension pay. Every person who
works for at least 20 hours a week and for at least 6 months a year shall be a
full time Employee. The ALICO Benefit Committee or its designee shall select and
approve participation in the Plan among those who are eligible. An Employee who
is selected by the ALICO Benefit Committee or its designee cannot be a member or
accrue a benefit if he is an American citizen, green card holder, resident of
the United States or a US taxpayer.

1.10
"Home Country" shall mean the country in which the Participants is a citizen;
provided however, that in the event a Participant is a citizen of more than one
country, the ALICO Benefit Committee, or its designee in its sole discretion,
shall determine which county shall be deemed the Participant's Home Country.

1.11
"Normal Retirement Date" shall mean the first day of the calendar month
coincident with or next following the 65th anniversary of an Employee's birth
and completion of 5 years of Plan participation.

1.12
"Participant" shall mean any eligible Employee who becomes a Participant in the
Plan in accordance with Article 2. Where so indicated in the context,
"Participant" also refers to a person who is no longer accruing Credited Service
but who has attained pension eligibility under this Plan at the date he ceased
to accrue Credited Service, including a person who is retired and is receiving
or is entitled to receive pension benefits described in this Plan.

1.13
"Participating Company" shall mean a company which is participating in the Plan
pursuant to Article 7 with respect to its Employees who are Participants.

1.14
"Plan" shall mean ALICO Overseas Pension Plan.

1.15
"ALICO Benefit Committee" shall mean the managing board of the Plan as provided
in Article 8.






--------------------------------------------------------------------------------





1.16
"Social Security Benefit" shall mean the old age, survivors, retirement and
other benefits paid by a governmental system similar to the U.S. Social
Security. However, the term "Social Security Benefit" shall not include benefits
payable under the U.S. Social Security System. It shall include benefits
provided from any compulsory programs such as the AGIRC and UNIRS systems in
France, or the Canadian Pension Plan/Quebec Pension Plan and the Canadian Old
Age Security Act. It shall also include the portion attributable to Company or
Participating Company contributions (including interest thereon, if applicable)
to mandated plans including, but not limited to, those in Argentina, Australia,
Chile, Hong Kong and Singapore. If the employee has not reached the age on which
he would be entitled to receive an unreduced Social Security Benefit on the date
he retires, his Social Security Benefit will be computed assuming he remains in
service to age 65 at his last rate of compensation.

1.17
"Vesting" shall mean the point in time when an Employee has earned a
nonforfeitable benefit under the Plan. An Employee vests in the Plan upon the
completion of five years of Vesting Service.

1.18
"Vesting Service" shall mean a Participant's period of Continuous Service while
a Participant in the Plan.






--------------------------------------------------------------------------------





2. PARTICIPATION
 
2.01
Each Employee shall become a Participant in the Plan, provided that the ALICO
Benefit Committee or its designee has approved such Employee to be a
Participant, as of the first day of the calendar month coincident or following
the latest of (i) the date he completes six months of Continuous Service,
(ii) the 21st anniversary of his birth, (iii) January 1, 1986, or (iv) effective
on or after July 1, 2007, the date of participation designated by the ALICO
Benefit Committee or its designee. Notwithstanding the above, an Employee will
be a Participant for any period of time he participated while the Plan was
contributory prior to January 1, 1986.

2.02
An Employee's participation in the Plan shall continue during any period of
disability salary continuance, weekly disability income benefits and/or any
period during which the Participant is in receipt of benefits under a long-term
disability program sponsored by the Company or a Participating Company or
otherwise mandated by law. During any such period, Continuous Service and
Credited Service shall continue to accrue, and the Employee shall be credited
with compensation at his rate of compensation immediately prior to commencement
of such benefit.

2.03
A non-vested Employee's participation in the Plan shall terminate if he incurs a
Break in Continuous Service as defined in Section 4.03. Participation shall be
continued during a period while on leave of absence from service approved by the
Company or a Participating Company, but no benefit accruals shall be allowed
with respect to such period unless a leave of absence is due to required service
in the Armed Forces in the country of his residence or citizenship, in which
event credit may be allowed thereof as provided in Section 3.02.

2.04
Notwithstanding anything contained herein to the contrary, any Participant who
would otherwise become ineligible to continue his participation in the Plan
because of a transfer to an ineligible position within the Company or a
Participating Company or any other employer in which the Company is by the ALICO
Benefit Committee deemed to have sufficient interest, shall remain a Participant
and all rights under the Plan shall continue as if all of his service in the
employ of such employer subsequent to the date of transfer constituted
Continuous Service under the Plan and Credited Service, but only if the
Participant had earned five (5) or more years of Vesting Service prior to
becoming ineligible to continue participation in the Plan. The Participant's
compensation used in the computation of his Average Final Compensation shall
include such compensation received from such subsequent employer as would have
been included had the service been rendered to the Company (except as provided
in the last sentence of Section 1.05); provided such Participant had earned five
(5) or more years of Vesting Service prior to becoming ineligible to continue
participation in the Plan. In all other cases, if a Participant becomes
ineligible to continue participation in the Plan, such Participant's Continuous
Service, Credited Service and Compensation shall cease to be credited under the
Plan.






--------------------------------------------------------------------------------





2.05
Each Participant, before any benefit shall be payable to him or on his account
under the Plan, shall file with the ALICO Benefit Committee such information as
it shall require to establish his rights and benefits under the Plan.

3. CREDITED SERVICE
 
3.01
Except as provided in Section 2.04, all Continuous Service as an Employee
rendered after he becomes a Participant shall be Credited Service under the
Plan. In addition, if the Participant has earned at least five (5) years of
Vesting Service, then all service in the employ of the Company (except such
Employee's first six months of service) shall be Credited Service except as set
forth in the paragraph immediately below. Service shall also be credited for
periods during which Participants are in receipt of long term disability
benefits under a program administered by the Company as provided in
Section 2.02.

 
Notwithstanding the foregoing, a Participant (1) who becomes an Employee after
December 31, 1990 shall not receive Credited Service for service rendered prior
to his 21st birthday, or (2) who became an Employee after December 31, 1975 and
prior to January 1, 1991 shall not receive Credited Service for service rendered
prior to his 25th birthday, or (3) who became an Employee prior to January 1,
1976 shall not receive Credited Service for service rendered prior to his 30th
birthday.

 
Notwithstanding any other provision of the Plan to the contrary, Credited
Service shall not be credited for a period of employment rendered in the United
States while a U.S. taxpayer, a resident of the United States or a green card
holder, or while a citizen of the United States.

3.02
If an Employee shall have been absent from the service of the Company or a
Participating Company because of required service in the Armed Forces of the
country of his residence or citizenship and if he shall have returned to the
service of the Company or a Participating Company within 90 days either
(i) after having become entitled to release from active duty in the Armed Forces
of the country of his residence or citizenship or (ii) after the termination of
any hospitalization that commenced prior to discharge and continuing after
discharge for a period of not more than one year, such absence shall not count
as a break in Continuous Service. The period of any such absence occurring on or
after the Effective Date of the Plan shall, upon direction of the Board of
Directors uniformly applicable to all Employees similarly situated, be
considered as Continuous Service with the Company with compensation at the
Participant's rate of compensation in effect immediately prior to such absence.






--------------------------------------------------------------------------------





4. CONTINUOUS SERVICE
 
4.01
Except as hereinafter provided or as provided in Section 2.04, all service with
the Company and with any corporation or other business entity of the Company
(including a Participating Company), rendered by an Employee, whether as a
Participant or otherwise, prior to his retirement shall be Continuous Service
for the purposes of the Plan. An Employee's Continuous Service shall be measured
in years and months with each partial month of Continuous Service treated as one
full month.

4.02
With respect to a person who was employed by the Company or a Participating
Company on January 1, 1986, Continuous Service for service rendered prior to
that date shall be equal to the Continuous Service recognized on his account
through that date under the provisions of the Plan as then in effect.

4.03
There shall be a Break in Continuous Service for any period for which an
individual is not employed by the Company or a Participating Company except for
reasons of disability or military service. Any service rendered prior to the
Break in Continuous Service shall be excluded from the Employee's Continuous
Service and Credited Service if the continuous period of separation equals or
exceeds the greater of (i) five (5) years or (ii) the Employee's period of
Continuous Service credited under the Plan prior to the commencement of the
separation; provided that the Employee was not vested when the period of
separation from employment commenced. In addition, such Employee shall be
treated as a new Employee for purposes of determining if he has five (5) years
of participation in the Plan. Except as otherwise provided in Section 5.06, in
all other cases, the Employee's period of Credited Service, Continuous Service
and Plan participation shall be restored if the Employee is rehired and again
becomes a Participant in the Plan.

4.04
If any former Participant is reemployed after incurring a break in Continuous
Service, he shall again become a Participant for purposes of the Plan as of the
date he completes a year of Continuous Service. If his prior Credited Service
and Continuous Service are restored pursuant to Section 4.03, he shall become a
Participant retroactively to his date of rehire. Otherwise, his participation
shall be retroactive to the first of the month following six months of
Continuous Service.






--------------------------------------------------------------------------------





5. BENEFITS
 
5.01
Normal Retirement Allowance

(a)
A Participant who retires upon reaching his Normal Retirement Date shall receive
a normal retirement allowance commencing on his Normal Retirement Date. The
normal retirement allowance for a Participant who is not married shall be equal
to the basic retirement allowance computed under Section 5.01(b) in the form of
a single life annuity. The normal retirement allowance for a married Participant
shall be the 50% Joint & Survivor Annuity option described in Option 3 of
Section 5.07 with the Participant's spouse named as contingent annuitant which
is of equivalent actuarial value to the basic retirement allowance for an
unmarried Participant.

(b)
The annual basic retirement allowance shall be equal to (i) less the sum of
(ii), (iii), (iv), (v), (vi) and (vii) as follows:

(i)
1- 3/4% of the Participant's Average Final Compensation multiplied by the number
of his years of Credited Service after January 1, 1966 limited to a total of 40
years, less

(ii)
1 3/7% of any Social Security Benefit determined by the ALICO Benefit Committee
to be payable to a single person (who is the same gender as the Participant)
which the Participant would receive upon proper application to the appropriate
governmental entity multiplied by the number of years of his Credited Service
limited to 35 years, less

(iii)
The actuarial equivalent of the portion of any Provident Fund attributable to
Company or Participating Company contributions, less

(iv)
An amount of equivalent actuarial value to any termination indemnity or
severance allowance that the Company or Participating Company must pay under any
applicable law or labor agreement, not including the American International
Group, Inc. Executive Severance Policy or any individually negotiated severance
or employment agreement, less






--------------------------------------------------------------------------------







(v)
The actuarial equivalent of the Company's and Participating Company's
contributions and earnings thereon to a defined contribution plan whether
sponsored by the Company or a Participating Company or mandated by laws, and
less

(vi)
The actuarial equivalent of the amount due a participant from a defined benefit
plan sponsored by the Company or a Participating Company.

(c)
Notwithstanding the foregoing, upon the later of the completion of 5 years of
participation in the Plan or the date the Participant is credited with 5 or more
years of Continuous Service outside his Home Country, a Participant will receive
a benefit which is the greater of (1) his benefit calculated under the formula
set forth in (b) above or (2) a benefit equal to 1.75% of his Average Final
Compensation multiplied by the number of his years of Credited Service earned
while participating in the Plan while not accruing a Company or Participating
Company funded pension or retirement benefit (including both defined benefit and
defined contribution benefits) under another such plan sponsored by the Company
or a Participating Company.

The minimum benefit a Participant will receive is $100 per month (when paid as a
single life annuity), proportionately reduced for less than 10 years of Credited
Service.
(d)
A Participant who retires after his Normal Retirement Date shall receive a
normal retirement allowance commencing on the first day of the month following
his retirement. The amount of such normal retirement allowance shall be equal to
the greater of (i) the annual basic retirement allowance computed under
Section 5.01(b) or (c) above (whichever is larger), taking into account
compensation and Credited Service after Normal Retirement Date, or (ii) the
equivalent actuarial value of the annual normal retirement allowance which would
have been payable to the Participant if he had retired on his Normal Retirement
Date.

5.02
Early Retirement Allowance

(a)
A Participant who has not reached his Normal Retirement Date but who has reached
the 55th anniversary of his birth while an Employee and has completed 10 years
of Credited Service shall be retired from service on an early retirement
allowance on the first day of the calendar month next following receipt by the
ALICO Benefit Committee of written application therefore made by the
Participant.






--------------------------------------------------------------------------------







(b)
The annual early retirement allowance shall be a deferred allowance commencing
on the Participant's Normal Retirement Date and shall be computed as a normal
retirement allowance on the basis of his Average Final Compensation and Credited
Service at the time of early retirement (except as hereinafter provided),
provided that at the time of retirement, the Participant may elect to receive an
early retirement allowance commencing on his early retirement date or at any
time thereafter, but not later than his Normal Retirement Date. In the case of a
Participant who was 54 years of age or older on January 1, 2006, the amounts
computed under Sections 5.01(b)(i) and (ii) and the amount computed under
Section 5.01(c) shall be reduced by 3% for each year by which such commencement
date precedes his Normal Retirement Date. In the case of an individual who was
younger than 54 years of age on January 1, 2006, the amounts computed under
Sections 5.01(b)(i) and (ii) and the amount computed under Section 5.01(c) shall
be reduced by 5% for each year by which such commencement precedes his Normal
Retirement Date, except that the reduction will be 4% per year if the individual
has attained age 60 and 25 years of Credited Service at the time the benefit
commences or 3% per year if the individual has attained age 60 and has 30 years
of Credited Service at the time the benefit commences.

Notwithstanding the foregoing, in the case of an individual who was younger than
54 years of age on January 1, 2006, an early retirement allowance computed as
follows shall be payable to the Participant if it is larger than the amount
computed in the previous sentence. Such early retirement allowance shall be
computed by replacing the amounts computed under Sections 5.01(b)(i) and
(ii) and the amount computed under Section 5.01(c) (reduced in accordance with
the foregoing to reflect early commencement) with the sum of the corresponding
amounts computed under (i) and (ii) below:
(i)
The amounts computed under Section 5.01(b)(i) and (ii) and the amount computed
under Section 5.01(c) reflecting the Participant's Years of Credited Service,
Average Final Compensation and Social Security Benefit as of December 31, 2005
reduced by 3% for each year by which such commencement date precedes his Normal
Retirement Date; and






--------------------------------------------------------------------------------







(ii)
The amounts computed under Section 5.01(b)(i) and (ii) and the amount computed
under Section 5.01(c) reflecting the Participant's Years of Credited Service,
Average Final Compensation and Social Security Benefit earned after December 31,
2005 to the Participant's Early Retirement Date reduced by 5% for each year by
which such commencement precedes his Normal Retirement Date, except that the
reduction will be 4% per year if the individual has attained age 60 and 25 years
of Credited Service at the time the benefit commences or 3% per year if the
individual has attained age 60 and has 30 years of Credited Service at the time
the benefit commences.

In computing an amount under Section 5.01(b)(i) under this (ii), the
Participant's Years of Credited Service will not exceed 40 years less the number
of Years of Credited Service the Participant had earned as of December 31, 2005.
In computing an amount under Section 5.01(b)(ii) under this (ii), the
Participant's Years of Credited Service will not exceed 35 less the number of
Years of Credited Service the Participant had earned as of December 31, 2005.


(c)
In the event that the Participant is not eligible to receive a benefit from
another Company-sponsored plan or mandated plan but will receive such a benefit
upon attainment of a later age, no offset will be calculated for such benefit
until the Participant is eligible to receive such benefit (at which time the
offset will be calculated in accordance with Section 5.01(b)).

5.03
Disability Retirement Allowance

(a)
A Participant who has not reached his Normal Retirement Date but who has
completed five years of Credited Service shall be retired on a disability
retirement allowance on the first day of a calendar month not less than 30 nor
more than 90 days next following receipt by the ALICO Benefit Committee of
written application therefore made by the Participant, provided a physician or
physicians designated by the ALICO Benefit Committee shall certify, and the
ALICO Benefit Committee shall find, that such Participant is totally
incapacitated, mentally or physically, for the further performance of duty, and
that such incapacity is likely to be permanent.

    
A Participant may not retire under this Section 5.03, however, while in receipt
of disability salary continuance, weekly disability income benefits or long term
disability benefits under a program sponsored by the Company or a Participating
Company or otherwise mandated by law. During any such period, Continuous Service
and Credited Service shall continue to accrue, and the Employee shall be
credited with compensation at his rate of compensation immediately prior to
commencement of such benefit.


(b)
The disability retirement allowance per annum shall be a retirement allowance
computed as a normal retirement allowance on the basis of the Participant's
Average Final Compensation and Credited Service at the time of disability
retirement.

The reduction for Social Security Benefits provided in Section 5.01(b)(ii) shall
begin when the Participant first becomes eligible for an unreduced old age or
disability insurance benefit under the applicable Social Security law
(regardless of whether or when such benefit actually commences to be paid).
Any amounts which may be paid or payable on account of disability to a
Participant or his dependents as the result of premiums, taxes or contributions
paid by the Company or Participating Company under any Workers' Compensation Law
or policy or plan similar to Workers' Compensation, whether self-insured or
otherwise, exclusive of fixed payments pursuant to Workers' Compensation or
similar policies or plans for the loss of any bodily member, may be offset
against and payable in lieu of that part of his disability retirement allowance
provided under the Plan by Company or Participating Company contributions on
account of the same disability, in such equitable manner as the ALICO Benefit
Committee shall determine.


(c)
Once each year, the ALICO Benefit Committee may require any Participant
receiving a disability retirement allowance who has not reached his Normal
Retirement Date to undergo a medical examination by a physician or physicians
designated by the ALICO Benefit Committee, such examination to be made at a
place mutually agreed upon. Should any such Participant refuse to submit to such
medical examination, the part of his disability retirement allowance provided by
Company or Participating Company contributions shall be discontinued until his
withdrawal of such refusal; and should his refusal continue for a year, all
rights in and to the disability retirement allowance shall cease, and the
election of an optional benefit if one has been elected shall be of no further
effect, but he shall in any event be entitled to a vested retirement allowance
under Section 5.04. If the ALICO Benefit Committee finds from such medical
examination or otherwise that the disability of a Participant






--------------------------------------------------------------------------------





receiving a disability retirement allowance who has not reached his Normal
Retirement Date has been removed and that he gained his earning capacity, in
whole or in part, the part of his disability retirement allowance provided by
Company or Participating Company contributions shall be discontinued or reduced
proportionately until he shall reach his normal retirement age provided that he
shall be entitled to have his original disability retirement allowance restored
in whole or in part prior to his Normal Retirement Date if, on the basis of a
medical examination by a physician or physicians designated by the ALICO Benefit
Committee, the ALICO Benefit Committee finds that he has again lost earning
capacity because of the same disability.





--------------------------------------------------------------------------------





5.04
Vested Retirement Allowance

(a)
A Participant who has not reached his Normal Retirement Date but who has
completed five years of Vesting Services and then separates from service shall,
be entitled to a vested retirement allowance in an amount calculated under
Section 5.04(d).



(b)
The vested retirement allowance shall be a deferred allowance commencing on the
Participant's Normal Retirement Date and shall be computed as a normal
retirement allowance on the basis of his Average Final Compensation and Credited
Service at the time of termination.



(c)
A Participant who has ten years of Credited Service and is not eligible for
early retirement under Section 5.02(a) may elect to have his benefit commence at
any time after he would have been eligible for an early retirement allowance had
he remained in the service of the Company, but not later than his Normal
Retirement Date.



(d)
In the event the election under Section 5.04(c) is made, the vested retirement
allowance shall be computed under Section 5.01(b) or Section 5.01(c), as
applicable, and the amounts computed under Section 5.01(b)(i) and (ii) or
Section 5.01(c) shall be reduced by  1/15th for each of the first five years and
 1/30th for each of the next five years by which such commencement date precedes
his Normal Retirement Date and the amount computed under Section 5.01(b)(ii)
shall be computed by projecting the Participant's years of Credited Service to
Normal Retirement Date (but not in excess of 35 years) and multiplying such
amount by a fraction, the numerator of which is the Participant's actual years
of Credited Service at termination of employment and the denominator of which is
the years of Credited Service the Participant would have had at Normal
Retirement Date if the Participant had continued in employment to such date.






--------------------------------------------------------------------------------







(e)
In the event that the Participant is not eligible to receive a benefit from
another Company-sponsored plan or mandated plan but will receive such a benefit
upon attainment of a later age, no offset will be calculated for such benefit
until the Participant is eligible to receive such benefit (at which time the
offset will be calculated in accordance with Section 5.01(b)).

5.05
Death Benefit

(a)
If a Participant should die while an Employee and prior to his annuity
commencement date after having completed five years of Vesting Service, his
surviving spouse, upon submitting proof of death satisfactory to the ALICO
Benefit Committee, shall receive a death benefit under this Section. In
addition, in order to be eligible for a death benefit under this Section, the
spouse must be married to the Participant for a minimum of 6 (six) months.



(b)
If a Participant should die while an Employee, the death benefit shall be equal
to the greater of (i) 40% of the Participant's projected retirement allowance
payable in the form of a single life annuity computed as if he had retired on
his Normal Retirement Date on the basis of his Average Final Compensation at the
time of his death, reduced by 2% for every year that the surviving spouse is
more than five years younger than the Participant, (ii) one-half of the
Participant's allowance calculated as an early retirement allowance payable
immediately upon the assumed retirement date in the form of a 50% joint and
survivor annuity and assuming retirement on the date of death or, if later, upon
the attainment of age fifty-five (55) or age sixty-five (65) if the Participant
has less than ten years of Credited Service, or (iii) in the case of a
Participant who continues in service beyond his Normal Retirement Date, an
amount computed as if Option 2 in Section 5.07 (100°/0 Joint & Survivor Annuity)
had been elected by the Participant and was in effect on the date of his death.

    
The death benefit shall be payable in monthly installments commencing with the
first day of the month following the month in which the Participant dies;
provided, however, that any benefit payable pursuant to (b)(ii) above shall not
be payable earlier than the first day of the month following the date the
Participant would have attained age fifty-five (55) or age sixty-five (65) if
such Participant has less than ten years of Credited Service. The death benefit
payable hereunder shall cease as of the first day of the month in which the
surviving spouse dies.
(c)
In the event a Participant is retired from service (or terminates employment
with a vested retirement allowance) at any time prior to his Normal Retirement
Date and dies prior to commencement of his retirement allowance, then his spouse
shall receive an allowance for the life of said spouse at the rate of one-half
of the allowance that would have been paid the Participant had he elected to
have his early retirement allowance commence as of the date of his death in the
form of a 50% Joint & Survivor Annuity with his spouse named as beneficiary or
as of his earliest retirement date, if he was not eligible to commence benefits
as of his date of death.

(d)
The payment of a death benefit to a surviving spouse pursuant to this
Section 5.05 shall not reflect a reduction pursuant to Section 5.01(b)(ii) until
such spouse is eligible for Social Security benefits.

5.06
Payment of Retirement Allowance

Each retirement allowance shall be payable in monthly installments ceasing with
the last monthly payment prior to death of the Participant entitled thereto,
except if and otherwise required as a survivorship payment under the normal
retirement allowance or by an option in effect under the Plan. A lump sum
payment of equivalent actuarial value shall be made in lieu of all benefits of a
Participant where such value is less than $10,000.00. If a Participant receives
a lump sum payment, all of such Participant's Credited Service under the Plan
for benefit computation purposes shall be canceled. Consequently, if such
Participant is reemployed and re-enters the Plan, his prior Vesting Service
shall be restored and his prior years of Credited Service for benefit
computation purposes shall be zero, but shall be restored for purposes of
eligibility for Early Retirement.
All retirement allowances, under normal retirement or otherwise, shall be
payable in U.S. dollars or in such other currency as shall from time to time be
determined by the ALICO Benefit Committee.





--------------------------------------------------------------------------------





5.07
Optional Form of Retirement Allowance

Any Participant may, by written notice duly acknowledged by him and received by
the ALICO Benefit Committee within the 90-day period ending on his annuity
starting date, elect to convert his retirement allowance payable as a single
life annuity (if he is unmarried) or his retirement allowance payable as a 50%
Joint & Survivor Annuity (if he is married) into an optional form of benefit of
equivalent actuarial value in accordance with one of the options named below.
Option 1: Single Life Annuity.
The basic retirement allowance payable during the life of the Participant; or
Option 2: 100% Joint & Survivor Annuity.
An adjusted retirement allowance payable during the Participant's life, with the
provision that after his death, it shall be paid during the life of, and to, the
contingent annuitant nominated by him by written designation duly acknowledged
and filed with the ALICO Benefit Committee when he elected the option; or
Option 3: 75% Joint & Survivor Annuity.
An adjusted retirement allowance payable during the Participant's life, with the
provision that after his death, an allowance at three-quarters the rate of his
reduced allowance shall be paid during the life of, and to, the contingent
annuitant nominated by him by written designation duly acknowledged and filed
with the ALICO Benefit Committee when he elected the option; or





--------------------------------------------------------------------------------





Option 4: 50% Joint & Survivor Annuity.
An adjusted retirement allowance payable during the Participant's life, with the
provision that after his death, an allowance at one-half the rate of his reduced
allowance shall be paid during the life of, and to, the contingent annuitant
nominated by him by written designation duly acknowledged and filed with the
ALICO Benefit Committee when he elected the option; or
Option 5: Life and 10 Year Certain.
An adjusted retirement allowance payable during the Participant's life, but
guaranteed for a period of ten years or, if lesser, a period of years not
extending beyond the life expectancy of the Participant and the designated
beneficiary, beginning on the annuity commencement date. If a Participant dies
before expiration of the guaranteed period certain, payment shall be continued
to the extent provided in the preceding sentence to a designated beneficiary
(other than the Participant's estate).
For all period certain distributions payable under the Plan, if the
Participant's estate is the designated beneficiary or is the beneficiary as a
result of the absence of a surviving designated beneficiary, the estate shall be
paid, at the estate's election, either a lump sum equal to the commuted value of
the Participant's guaranteed period certain payments or in the form of the
periodic allowance being paid prior to the Participant's death for the remainder
of the guaranteed period certain. If the designated beneficiary should die while
further payments are due and after having received at least one (1) payment,
such further payments shall be paid to any person designated by the Participant
as an alternate surviving beneficiary, or in the absence of an alternate
surviving beneficiary, the commuted value of such payment shall be paid to the
estate of the last surviving beneficiary in a single lump sum.
5.08
Restoration of Retired Participant to Service

 
Except to the extent otherwise required under Section 5.06 or as hereinafter
provided, if a Participant returns to employment with the Company or a
Participating Company, his retirement allowance shall be suspended during each
calendar month of such employment. In the case of a Participant who received
monthly retirement allowance payments, upon his subsequent retirement or
termination of employment, his annual basic retirement allowance shall be
recomputed, based on his retirement allowance accrued during his Plan
participation prior and subsequent to such return to employment and reduced to
reflect the equivalent actuarial value of retirement allowance payments
previously received by him. Section 5.06 shall apply in the case of a
Participant who had previously received a lump sum distribution. For this
purpose, equivalent actuarial value shall be determined using the interest rate
and mortality table used for this purpose under the American Life Insurance
Company, Inc. Retirement Plan. Notwithstanding the foregoing, the retirement
allowance of a Participant who is reemployed on an hourly basis shall not be
suspended by reason of such reemployment unless and until such Participant is
reemployed in an employment classification that is eligible to accrue benefits
under the Plan.














--------------------------------------------------------------------------------





6. UNFUNDED PLAN
The Plan is unfunded, and there are no segregated Plan assets; provided,
however, that the Company or a Participating Company may purchase an annuity (to
be held in its own name) to make regular payments to a retiree. The Company and
Participating Companies intend to pay benefits pursuant to the terms of the Plan
from their general assets.
7. PARTICIPATING COMPANIES
If any company is now or hereafter becomes a subsidiary or affiliated company of
the Company, the Retirement Board may include the employees of such subsidiary
or affiliated company in the membership of the Plan. In such event, or if any
persons become Employees of the Company or of a Participating Company as the
result of merger or consolidation or as the result of acquisition of all or part
of the assets or business of another company, the ALICO Benefit Committee shall
determine to what extent, if any, credit and benefits shall be granted for
previous service with such subsidiary, affiliated or other company.
8. ADMINISTRATION OF THE PLAN
 
8.01
The operation and administration of the Plan and the responsibility for carrying
out the provisions hereof shall be placed in a ALICO Benefit Committee of not
less than three members who shall be appointed from time to time by the Board of
Directors.






--------------------------------------------------------------------------------





8.02
Any person appointed a member of the ALICO Benefit Committee shall signify his
acceptance by filing written acceptance with the Board of Directors. Any member
of the ALICO Benefit Committee may resign by delivering his written resignation
to the Board of Directors or to the Secretary of the ALICO Benefit Committee who
shall transmit same to the Board of Directors, and such resignation shall become
effective at delivery or at any later date specified therein.

8.03
The members of the ALICO Benefit Committee shall elect from their number a
Chairman and shall appoint a Secretary, who may be but need not be one of the
members of the ALICO Benefit Committee. Subject to the direction of the Board of
Directors, the ALICO Benefit Committee shall be authorized to allocate part or
all of its responsibilities with respect to the Plan to or among one or more of
its members and to vest such members with joint or several authority to carry
out such responsibilities.

 
The ALICO Benefit Committee may appoint from their number such committees with
such powers as they shall determine, may authorize one or more of their number
or any agent to make any payment in their behalf, or to execute or deliver any
instrument, may retain or appoint such counsel, accountants and actuaries and
may employ such agents, clerical and medical services as they may require in
carrying out the provisions of the Plan; and may by written instrument designate
other persons to carry out any of its duties and responsibilities under the
Plan; provided, however, that any such duties or responsibilities thus allocated
must be described in the written instrument. If a person other than an Employee
of the Company or a Participating Company in the Plan is so designated, such
person must acknowledge in writing his acceptance of the duties and
responsibilities allocated to him.



 
If the ALICO Benefit Committee delegates its authority to select Employees for
membership and approve their membership in the Plan, the delegee shall provide
annual reports to the ALICO Benefit Committee of the Employees selected for
membership and their dates of membership. If there is any issue regarding the
membership or potential member of an Employee, the delegee shall refer the
matter to the ALICO Benefit Committee.



8.04
The ALICO Benefit Committee shall hold meetings upon such notice, at such place
or places, and at such time or times as they may from time to time determine.

8.05
A majority of the members of the ALICO Benefit Committee at the time in office
shall constitute a quorum for the transaction of business. All resolutions or
other actions taken by the ALICO Benefit Committee may be made whether by the
vote of a majority of the ALICO Benefit Committee present at a meeting or in
writing signed by a majority of the members at the time in office without a
meeting.






--------------------------------------------------------------------------------





8.06
No member of the ALICO Benefit Committee who is also an Employee of the Company
shall receive any compensation for his services as such. Except as otherwise
provided in Section 412 of the Act, no bond or other security need be required
of any member in any jurisdiction.

8.07
Subject to the limitations of the Plan, the ALICO Benefit Committee from time to
time shall establish rules for the administration of the Plan and the
transaction of its business. The ALICO Benefit Committee shall have the
authority to interpret the Plan and to decide any and all matters arising
thereunder, including the right to remedy possible ambiguities, inconsistencies
or omissions. All interpretations, determinations and decisions of the ALICO
Benefit Committee in respect of any matter hereunder shall be finally conclusive
and binding on all parties affected thereby.

8.08
The members of the ALICO Benefit Committee, the Company, each Participating
Company and the officers and directors shall be entitled to rely upon all
tables, valuations, certificates and reports furnished by any actuary approved
by the ALICO Benefit Committee, upon all certificates and reports made by any
accountant selected or approved by the ALICO Benefit Committee, and upon all
opinions given by any legal counsel selected or approved by the ALICO Benefit
Committee, and the members of the ALICO Benefit Committee, the Company, each
Participating Company and the officers and directors shall be fully protected in
respect of any action taken or suffered by them in good faith in reliance upon
any tables, valuations, certificates, reports, opinions, or other advice,
furnished by any such actuary, accountant, or counsel, and all action so taken
or suffered shall be conclusive upon each of them and upon all parties affected
thereby.

 
The members of the ALICO Benefit Committee shall use ordinary care and diligence
in performance of their duties, but no member shall be personally liable by
virtue of any contract, agreement, bond or other instrument made or executed by
him or on his behalf as a member of the ALICO Benefit Committee, nor for any
loss unless resulting from his own gross negligence or willful misconduct. The
Company shall indemnify and save harmless each and all of the members of the
ALICO Benefit Committee against and from all loss, cost, damage and expenses
arising out of or connected with their actions or failures as members of the
ALICO Benefit Committee, provided such act or failures shall have been done and
made in good faith and shall not have constituted willful misconduct or gross
negligence.












--------------------------------------------------------------------------------





9. CERTAIN RIGHTS AND LIMITATIONS
 
9.01
The Company may amend in whole or in part any or all of the provisions of the
Plan and may do so retroactively if deemed necessary or appropriate to conform
with governmental regulations. The Company may terminate the Plan for any reason
at any time. In case of termination or partial termination of the Plan, benefits
accrued under the Plan by Participants affected by such termination or partial
termination shall become fully vested and nonforfeitable.

9.02
The establishment of the Plan shall not be considered as conferring any legal
rights upon any Employee or other person for a continuation of employment, nor
shall it interfere with the rights of the Company or a Participating Company to
discharge any Participant and to treat him without regard to the effect which
such treatment might have upon him as a Participant of the Plan.

9.03
In the event of the death of a Participant, beneficiary, or contingent annuitant
not survived by a person designated to receive any payment then due, or in the
event that the ALICO Benefit Committee shall find that a Participant or other
person entitled to a benefit is unable to care for his affairs because of
illness or accident or is a minor or has died, the ALICO Benefit Committee may
direct that any benefit payment due him unless claim shall have been made
therefore by a duly appointed legal representative, be paid to his spouse,
child, a parent or other blood relative, or to a person with whom he resides,
and any such payment so made shall be a complete discharge of the liabilities of
the Plan therefore.

10. OTHER PROVISIONS
 
10.01
Subject to the applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to do shall be void, except as
specifically provided in the Plan, nor shall any such benefit be in any manner
liable for or subject to garnishment, attachment, execution or levy, or liable
for or subject to the debts, contracts, liabilities, engagements or torts of the
persons entitled to such benefit; and in the event that the ALICO Benefit
Committee shall find that any Participant, beneficiary or contingent annuitant
under the Plan has become bankrupt or that any attempt has been made to
anticipate, alienate, sell, transfer, assign., pledge, encumber or charge any of
his benefits under the Plan except as specifically provided in the Plan, then
such benefit shall cease and terminate, and in that event the ALICO Benefit
Committee shall hold or apply the same to or for the benefit of such
Participant, beneficiary or contingent annuitant, his spouse, children, parents
or other blood relatives, or any of them.






--------------------------------------------------------------------------------





11. CONSTRUCTION
 
11.01
The Plan shall be construed, regulated and administered under the laws of
Bermuda.

11.02
The masculine pronoun shall mean the feminine wherever appropriate.




